DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on November 11, 2021 in response to the previous Non-Final Office Action (08/25/2021) is acknowledged and has been entered.
	Claims 21 – 40 are currently pending.
	Claims 1 – 20 canceled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification
Rejection under 112 2nd paragraph

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 39 includes the limitation “wherein the second driving unit comprises a second magnet overlapped with the first magnet in the first direction”. This limitation corresponds to figure 1. However, claim 38, from which claim 39 depends, corresponds to figure 7 and there is not a figure or description wherein there are a first and second magnet wherein the second coil overlaps the first magnet in a direction parallel to the optical axis. These appear to be two separate embodiments that cannot work together. 

	Claim 40 is rejected as being dependent on claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23 – 24, 27 – 30, 33 – 36 and 38 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (US 2011/0286732) in view of Ollila et al. (US 2011/0150442).
Regarding claim 21, Hosokawa et al. discloses, in at least figure 1, a camera module comprising: a circuit board (32, 50) (fig. 1-2; ¶57, 76: control IC 60 are connected to an inner wiring of the image sensor base plate 10 and/or an inner wiring of the circuit board 32 through the FPC 50); an image sensor (11) disposed on the circuit board; a housing including a first housing (28a) and a second housing (12/32) disposed on the image sensor (fig. 1; ¶72: the movable unit 20, which is supported to allow a free movement in the X-Y axis direction against the bracket 12 by the wire member 31, is contained in an inner casing 28a and it enables to move in the X-Y axis direction against the image sensor 11. A lower end of the inner casing 28a is fixed on the bracket 12 or the base plate 10. FIG. 4 shows a perspective view of the camera unit 2 which is before being covered by the inner casing 28a); a lens barrel disposed in the first housing (fig. 1; ¶67: lens portion 21 is supported by the coil holder 22, and the coil holder 22 is fixed on the inner circumference of F-spring 24 and B-spring 29, and the outer circumference of these springs 24 and 29 is fixed on the magnet holding member 25); a first elastic member (24/29) connecting the lens barrel and the first housing (¶67-68: lens portion 21 is supported by the coil holder 22, and the coil holder 22 is fixed on the inner circumference of F-spring 24 and B-spring 29, and the outer circumference of these springs 24 and 29 is fixed on the magnet holding member 25); a first driving unit (coil 23) disposed between the first housing and the lens barrel (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a second driving unit (magnet 16) facing the first driving unit (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a third driving unit (36/37) disposed between the second driving unit and the circuit board (¶59-62: compensation magnets 37x and 37y are fixed at a lower surface of four sides position of a magnet holding plate 34 which is fixed at lower end of the movable unit 20. Theses compensation magnets 37x and 37y, and the compensation coil 36x and 36y configure a shake correction voice coil motor, and a shake correction control is performed by moving the whole movable unit 20 to the X-Y axis direction against the base plate 10 as a fixed portion); and a lens assembly (21) disposed in the lens barrel (fig. 1; ¶65-67), wherein the first driving unit and the second driving unit are spaced apart from each other (see fig. 1), wherein the second driving unit and the third driving unit are spaced apart from each other (fig. 1; ¶61: a pair of the X-direction shake correction magnet 37y is provided through a predetermined space above the X-direction shake correction coil 36x respectively fixed along two sides which are opposite side of the circuit board 32 at fixed side. Similarly, a pair of Y-direction shake correction magnet 37y is provided through a predetermined space above the Y-direction shake correction coil 36y respectively fixed along two sides which are opposite side of the circuit board 32 at fixed side), wherein the third driving unit is disposed between a lower portion of the second driving unit and the second housing (see figs. 1-2), wherein the second housing is disposed between the first housing and the circuit board (see figs. 1-2), wherein the first driving unit includes a first coil (coil 23), wherein the second driving unit includes a first magnet (magnet 26), wherein the third driving unit includes a second coil (coil 36 and magnet 37), wherein the first magnet is overlapped with the first coil in a first direction perpendicular to an optical axis and overlapped with the second coil in a second direction parallel to the optical axis (see fig. 1), and wherein a first width of the first magnet is greater than a width of an area of the first coil in the second direction (see fig. 1). Hosokawa fails to explicitly disclose wherein the first coil and the second coil share the first magnet.
	In the same field of endeavor, Ollila teaches system capable of auto-focusing and optical image stabilizing using two coils (240, 262) and a single magnet (215) (fig. 2; abstract). In light of the teaching of Ollila, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Ollila’s teachings in Hosokawa’s system because an artisan of ordinarily skill would recognize that by using a shared actuation system between autofocus and stabilization, the modular structure which from core camera technology can be employed with reduced cost and/or a larger or enhancing lens may be used due to the conservation in space.

	Regarding claim 23, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 21. The combination also teaches wherein the first magnet faces the second coil in the second direction, and wherein the first magnet and the second coil are configured to move the first housing such that the lens barrel moves relative to the second housing (Hosokawa, ¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26; Ollila fig. 2).

	Regarding claim 24, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 21. Ollila also teaches wherein no other magnet is disposed between the first magnet and the second coil in the second direction (fig. 2).

Regarding claim 27, Hosokawa et al. in view of Ollila et al. disclose all of the aforementioned limitations of claim 21. Hosokawa also teaches wherein the camera module is configured such that a movement of an image by shaking is corrected back to an initial position by horizontal movement or tilting of the lens barrel (¶59: these compensation magnets 37x and 37y and also the compensation coil 36x and 36y are corresponding each other. A driving force (electromagnetic force) in the X-Y axis direction effects on the magnets 37x and 37y by applying a driving electrical current to the coil 36x and 36y and the movable unit 20 shown in FIG. 1 can be moved to the X-Y axis direction).
In re Aller, 105 USPQ 233. 

Regarding claim 29, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 21. The combination fails to explicitly teach wherein the second driving unit is spaced apart from the third driving unit by a distance in a range of from 50 µm to 1000 µm. However, Hosokawa suggest that the lens module is to be used in a camera phone (¶2, 14, 37). From this view, the focusing module in Hosokawa is very small. It would have been obvious to one having ordinary skill in the art at the time of the invention to choose separation distance having an optimal range of 50 µm to 1000 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

coils and magnets).

Regarding claim 33, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 21. The combination fails to explicitly teach wherein a unit cell of the image sensor has a length of 2 µm or less or a breadth of 2 µm or less. However, Hosokawa suggest that the lens module is to be used in a camera phone. From this view, the focusing module in Hosokawa is very small. It would have been obvious to one having ordinary skill in the art at the time of the invention to choose length and breadth having an optimal range of 2 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 34, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 21. Hosokawa also teaches wherein the second coil comprises an outer portion, an inner portion, and a central portion between the outer portion and the inner portion, the central portion overlapping with the lower surface of the magnet in the vertical direction, the outer portion extending horizontally from the central portion to a direction opposite to the lens barrel, and the inner portion extending horizontally from the central portion to a direction to the lens barrel (fig. 1).

Regarding claim 35, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 34. Hosokawa also teaches wherein the first housing comprises an upper portion and a side portion extending from an end of the upper portion in the second direction, wherein the outer portion of the second coil is disposed between a lower surface of the side portion of the first housing and the second housing, and wherein the inner portion of the second coil is disposed to overlap with the upper portion of the first housing in the vertical direction and not to overlap with the lower surface of the magnet in the vertical direction (fig. 1).

Regarding claim 36, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 21. Hosokawa also teaches wherein a distance between the second coil and housing are both fixed).

Regarding claim 38, Hosokawa et al. discloses, in at least figure 1, a camera module comprising: a circuit board (32, 50) (fig. 1-2; ¶57, 76: control IC 60 are connected to an inner wiring of the image sensor base plate 10 and/or an inner wiring of the circuit board 32 through the FPC 50); an image sensor (11) disposed on the circuit board; a housing including a first housing (28a) and a second housing (12/32) disposed on the image sensor (fig. 1; ¶72: the movable unit 20, which is supported to allow a free movement in the X-Y axis direction against the bracket 12 by the wire member 31, is contained in an inner casing 28a and it enables to move in the X-Y axis direction against the image sensor 11. A lower end of the inner casing 28a is fixed on the bracket 12 or the base plate 10. FIG. 4 shows a perspective view of the camera unit 2 which is before being covered by the inner casing 28a); a lens barrel disposed in the first housing (fig. 1; ¶67: lens portion 21 is supported by the coil holder 22, and the coil holder 22 is fixed on the inner circumference of F-spring 24 and B-spring 29, and the outer circumference of these springs 24 and 29 is fixed on the magnet holding member 25); a first elastic member (24/29) connecting the lens barrel and the first housing (¶67-68: lens portion 21 is supported by the coil holder 22, and the coil holder 22 is fixed on the inner circumference of F-spring 24 and B-spring 29, and the outer circumference of these springs 24 and 29 is fixed on the magnet holding member 25); a first driving unit (coil 23) disposed between the first housing and the lens barrel (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a second driving unit (magnet 16) facing the first driving unit (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a third driving unit (36/37) disposed between the second driving unit and the circuit board (¶59-62: compensation magnets 37x and 37y are fixed at a lower surface of four sides position of a magnet holding plate 34 which is fixed at lower end of the movable unit 20. Theses compensation magnets 37x and 37y, and the compensation coil 36x and 36y configure a shake correction voice coil motor, and a shake correction control is performed by moving the whole movable unit 20 to the X-Y axis direction against the base plate 10 as a fixed portion); wherein the second housing is disposed between the first housing and the circuit board (see figs. 1-2), wherein the first driving unit includes a first coil (coil 23), wherein the second driving unit includes a first magnet (magnet 26), wherein the third driving unit includes a second coil (coil 36 and magnet 37), wherein the first magnet is overlapped with the first coil in a first direction perpendicular to an optical axis and overlapped with the second coil in a second direction parallel to the optical axis (see fig. 1), wherein the first magnet and the first coil are configured to move the lens barrel along the optical axis, wherein the first magnet and the second coil are configured to move the lens barrel in the first direction (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26; ¶59-62: compensation magnets 37x and 37y are fixed at a lower surface of four sides position of a magnet holding plate 34 which is fixed at lower end of the movable unit 20. Theses compensation magnets 37x and 37y, and the compensation coil 36x and 36y configure a shake correction voice coil motor, and a shake correction control is performed by moving the whole movable unit 20 to the X-Y axis direction against the base plate 10 as a fixed portion), (see fig. 1). Hosokawa fails to explicitly disclose wherein no other magnet is disposed between the first magnet and the second coil in the second direction.
215) (fig. 2; abstract). In light of the teaching of Ollila, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Ollila’s teachings in Hosokawa’s system because an artisan of ordinarily skill would recognize that by using a shared actuation system between autofocus and stabilization, the modular structure which from core camera technology can be employed with reduced cost and/or a larger or enhancing lens may be used due to the conservation in space.

Regarding claim 39, Hosokawa et al. in view of Ollila et al. discloses all of the aforementioned limitations of claim 38. Hosokawa also teaches wherein the second driving unit comprises a second magnet overlapped with the first magnet in the first direction, and wherein the first magnet is coupled to a first side portion of the first housing and the second magnet is coupled to a second side portion of the first housing overlapped with the first side portion of the first housing in the first direction (fig. 2; ¶64: magnets are four separate pieces, each piece on a different side of the housing).

	Claim 40 is rejected for the same reasons as claim 39, supra.

Claim 26, 31 – 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (US 2011/0286732) in view of Ollila et al. in view of Jeong (US 8,184,387).

	In the same field of endeavor, Jeong teaches, in figures 1 – 2, first and third lenses G1 and G3 can have positive refractive power; lens G1 can have a convex surface at the object side thereof), wherein a second lens (G2) disposed second from the object side among the five lenses comprises a meniscus shape (c. 1, ll.61-67). In light of the teaching of Jeong, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Jeong’s configuration in Hosokawa’s system because an artisan of ordinarily skill would recognize that this would result in a miniature optical system having a compact structure with stable performance.

Regarding claim 31, Hosokawa et al. in view of Ollila et al. disclose all of the aforementioned limitations of claim 21. The combination fails to explicitly disclose wherein the lens assembly includes four lenses, and wherein a fourth lens disposed fourth from the object side among the four lenses includes a meniscus shape. 
	In the same field of endeavor, Jeong teaches, in figures 1 – 2, wherein the fourth lens has a meniscus shape comprising a convex surface on the object side thereof (cl. 5; fig. 2). In light of the teaching of Jeong, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Jeong’s configuration in Hosokawa’s 

Regarding claim 32, Hosokawa et al. in view of Ollila et al. in view of Jeong disclose all of the aforementioned limitations of claim 31. Jeong also teaches wherein the fourth lens includes an aspheric inflection point (cl. 14; fig. 2; c.2, ll.4-8: At least one aspheric inflection point can be formed on an image side of the fourth lens 40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 (and all the limitations of claim 21) and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,860,432. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22 and 37 of the instant application are broader and fully encompassed by claim 17 of ‘432.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,860,432 in view of Hosokawa et al. 
Regarding claim 25, ‘432 discloses all of the aforementioned limitations of claim 22. ‘432, claim 17, also teaches wherein the first housing comprises an upper portion and a side portion extending from an end of the upper portion in the second direction, wherein the first magnet comprises a lower surface facing an upper surface of the second coil, an upper surface facing the upper portion of the first housing, a first side surface facing the first coil, and a second side surface facing an inner side surface of the first housing. ‘432 fails to explicitly disclose, wherein the first width of the first magnet is a width between the upper surface of the first magnet and the lower surface of the first magnet, and the second width of the first magnet is a width between the first side surface of the first magnet and the second side surface of the first magnet, and wherein the width of the area of the first coil is a width in the second direction between both ends of a surface of the first coil facing the first side surface of the first magnet, and the width of the area of the second coil is a width in the first direction between both ends of a surface of the second coil facing the lower surface of the first magnet. 
	In the same field of endeavor, Hosokawa teaches wherein the first width of the first magnet is a width between the upper surface of the first magnet (26) and the lower surface of the first magnet, and the second width of the first magnet is a width between the first side surface of the first magnet and the second side surface of the first magnet, and wherein the width of the area of the first coil (23) is a width in the second direction between both ends of a surface of the first coil facing the first side surface of the first 36) is a width in the first direction between both ends of a surface of the second coil facing the lower surface of the first magnet (fig. 1). In light of the teaching of Hosokawa, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hosokawa’s teachings in ‘432’s system because an artisan of ordinarily skill would recognize that this would result in a miniature autofocusing and stabilization camera module.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698